Case 4:18-cv-07503-HSG Document 11-1 Filed 01/09/19 Page 1 of 6




            EXHIBIT A




                                                                  EXHIBIT A
Case 4:18-cv-07503-HSG Document 11-1 Filed 01/09/19 Page 2 of 6




                                                                  EXHIBIT A
Case 4:18-cv-07503-HSG Document 11-1 Filed 01/09/19 Page 3 of 6




                                                                  EXHIBIT A
Case 4:18-cv-07503-HSG Document 11-1 Filed 01/09/19 Page 4 of 6




                                                                  EXHIBIT A
Case 4:18-cv-07503-HSG Document 11-1 Filed 01/09/19 Page 5 of 6




                                                                  EXHIBIT A
Case 4:18-cv-07503-HSG Document 11-1 Filed 01/09/19 Page 6 of 6




                                                                  EXHIBIT A
